Title: To Benjamin Franklin from Benjamin Vaughan, [17 or 18 September 1777]
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dear, dear sir,
Hotel des bains de Bourbon, Rue Richlieu [September 17 or 18, 1777.]
I am arrived once more in this town, and wish to be blessed with one hour’s conversation concerning myself and a brother. You know from my friend Williams that I am obliged to leave my name at Lord Stormonts in consequence of the note I before wrote to him; and if you could give me an interview at a neutral place till I have gone through the ceremony of seeing him (if so he should be disposed) it would be more convenient to me. But do not put yourself in the least out of your way; for I hope I have manliness to take any tone with him or others who may question me on your account. I am my dear sir, most gratefully, most reverently, and most devotedly your
Benjm: Vaughan
The sooner I can see you, the happier for me. In haste.
  
Addressed: Dr. Franklin / Passy
Notations: Vaughan Bn. / M. Vaugn to Dr Franklin
